               Case 3:20-sw-00250-EWH Document 1 Filed 07/31/20 Page 1 of 9 PageID# 1
 AO 106A (EDVA Version) (03/20) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                            Eastern District of Virginia

               In the Matter of the Search of                                )
           (Briefly describe the property to be searched                     )
            or identify the person by name and address)
                                                                             )           Case No.           3:20sw250
 USPS Priority Mail Parcel bearing USPS Tracking Number (P )                 )
 9505 5105 4671 0202 2188 16
                                                                             )
                                                                             )

     APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the property
to be searched and give its location):
 At 1801 Brook Road, Suite 200, Richmond, VA 23232, is a USPS Parcel bearing USPS Number (P ) 9505 5105 4671 0202 2188 16

 located in the             Eastern               District of                 Virginia                      , there is now concealed (identify the
 person or describe the property to be seized):
  Narcotics or other controlled substances, as well as contraband related to drug trafficking, e.g., packaging materials; U.S. currency
  or other financial instruments; and other evidence of transactions in relation to the violations referenced in the affidavit

           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                ❒
                ✔ evidence of a crime;

                ❒
                ✔ contraband, fruits of crime, or other items illegally possessed;


                  ❒
                  ✔ property designed for use, intended for use, or used in committing a crime;
                  ❒ a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
               Code Section                                                              Offense Description
           21 U.S.C. 841(a)(1)                        Possession with Intent to Distribute a Controlled Substance
           21 U.S.C. 843(b)                           Use of a Communication Facility in the Commission of a Federal Drug Felony


           The application is based on these facts:
            See the attached affidavit

            ❒
            ✔ Continued on the attached sheet.
            ❒ Delayed notice of        days (give exact ending date if more than 30 days:                                    ) is requested under
              18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                              _____________________________________
                                                                                                Applicant’s signature
                      Reviewed by AUSA/SAUSA
                       Stephen E. Anthony
            _____________________________________                                 Adelheid L. Dalton, US Postal Inspector
                                                                              _____________________________________
                             Printed name and title                                             Printed name and title
Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                        Telephone                       (specify reliable electronic means).

               7/31/2020 11:50 a.m.
 Date:
                                                                                                             Judge’s signature

 City and state:                  Richmond, VA
                                                                                                        Printed name and title
      Case 3:20-sw-00250-EWH Document 1 Filed 07/31/20 Page 2 of 9 PageID# 2




                      AFFIDAVIT IN SUPPORT OF APPLICATION
              FOR A SEARCH WARRANT FOR TWO U.S. MAIL PARCELS                           3:20sw250

I.       The Subject Parcels

         This is an Affidavit submitted in support of an Application for Search Warrants for two

subject U.S. Mail Parcels, hereinafter “the Subject Parcels.” The Subject Parcels are currently

located in Richmond, Virginia, which is within the Eastern District of Virginia. The Subject

Parcels are specifically identified as follows:

 Subject       Priority Mail Express (E),       From:                    To:
 Parcel        Priority (P), First-Class (F),   Name and Address         Name and Address
               or Registered (R)
               Tracking ID Number
 1             (P ) 9505 5105 4671 0202         Anexa Hostos             Elias Hostos
               2187 93                          Urb: Villas de Rio       PO BOX 325
                                                Grande                   Dayton, VA 22821-
                                                M18 Calle #8             0325
                                                Rio Grande, PR 00745
 2             (P ) 9505 5105 4671 0202         Anexa Hostos             Elias Hostos
               2188 16                          Urb: Villas de Rio       PO BOX 325
                                                Grande                   Dayton, VA 22821-
                                                M18 Calle #8             0325


II.      Affiant

         I, Adelheid L. Dalton, being duly sworn, hereby depose and state:

         1.     I am an Inspector with the United States Postal Inspection Service (USPIS) and

have been so employed since September 2016.            I completed a twelve-week federal law

enforcement basic training course in Potomac, Maryland, which included training in the

investigation of the prohibited mailing of narcotics, mail theft, aggravated identity theft, bank

fraud, wire fraud and mail fraud. I am currently assigned to the Mail Fraud and Prohibited Mailing

of Narcotics Team for the Washington Division, Richmond, Virginia Domicile. I have attended

the USPIS’s Basic Contraband Interdiction and Investigations Training and the Advanced

                                                  1
   Case 3:20-sw-00250-EWH Document 1 Filed 07/31/20 Page 3 of 9 PageID# 3




Contraband Interdiction and Investigations Training. I am responsible for investigating suspected

violations of federal criminal statutes and am also responsible for conducting complex

investigations that includes reviewing and analyzing documents, witness interviews, and the

preparation, presentation, and service of criminal complaints, search warrants and arrest warrants.

       The facts and information contained in this affidavit are based on my personal knowledge

as well as that of the other agents involved in this investigation. All observations that were not

made personally by me were related to me by the persons who made the observations. Sources of

information used routinely in this process also include verifying zip codes through a public

database maintained by the U.S. Postal Service (USPS.com) and checking associations between

names and addresses in a law enforcement database named CLEAR. This affidavit contains only

that information necessary to establish probable cause in support of an application for a search of

the Subject Parcels. This affidavit is not intended to include each and every fact and matter

observed by or made known to agents of the government.

       Based upon my training and experience in the field of narcotic interdiction through the

mails, I know that there are suspicious characteristics common to many packages that contain

narcotics and controlled substances. These factors, detailed more fully below, are used as a pointer

system to identify packages requiring further investigation.

       A totality of characteristics creates reasonable suspicion prior to presenting a parcel to a

canine for examination. The Subject Parcels exhibited several of these factors and were also

alerted to by a trained canine. While there are many characteristics that experienced inspectors

look for, the most common factors or suspicious characteristics routinely observed in the course

of screening packages are as follows:

       1.      Priority Mail Express and Priority Mail. Contrasts observed between legitimate



                                                 2
   Case 3:20-sw-00250-EWH Document 1 Filed 07/31/20 Page 4 of 9 PageID# 4




business parcels and drug parcels with regard to the use of Priority Mail Express and Priority Mail:

               a.      Priority Mail Express: As alternatives to First Class Mail, which does not

               provide a customer the ability to track the progress of a parcel through the system,

               the U.S. Postal Service offers Priority Mail Express and Priority Mail. Priority Mail

               Express is guaranteed (money back) to be delivered on a set date and time, usually

               overnight. (That deadline is determined at the time of mailing.) The customer

               receives a receipt with this guaranteed information and can opt for a signature

               requirement at the other end or not. Customers can track the parcel online by its

               distinct Priority Mail Express tracking number. The weight of the package and the

               distance traveled are the two main factors in setting the price. Priority Mail Express

               costs more than Priority Mail.

               b.      Priority Mail: Priority Mail has a delivery service standard of two to four

               business days, but is not guaranteed. Priority is a less expensive alternative to

               Priority Mail Express, but still provides the ability to track a parcel.

       Legitimate businesses using Priority Mail Express typically have a business or corporate

account visible on the mailing label, which covers the cost of the mailing, in contrast to the drug

distributor who will pay at the counter with cash or a credit card. Business Priority Mail Express

parcels typically weigh no more than eight ounces, and business Priority Mail parcels typically

weigh no more than two pounds. Drug packages typically exceed these weights. In my experience,

it is fairly easy to separate out smaller parcels, which constitute seventy to eighty percent of all

Priority Mail Express and Priority Mail parcels, from other parcels. Address labels on business

parcels are typically typed, and address labels on drug packages are typically hand written.

Typically, drug traffickers using Priority Mail Express will opt out of the signature requirement.



                                                  3
   Case 3:20-sw-00250-EWH Document 1 Filed 07/31/20 Page 5 of 9 PageID# 5




       2.      Invalid Sender/Return Address. When drugs are shipped through the mails, the

senders generally do not want them back. To distance themselves from parcels containing drugs,

the return addresses and the names of senders are often fictitious or false. A fictitious or false

address can be anything from an incorrect zip code to a non-existent house number or street. The

name of the sender is also typically invalid in one of several ways. I have seen packages sent by

persons with names of celebrities, cartoon characters, or fictional persona. More often a search of

the CLEAR database reflects that there is no association between the name of the sender and the

address provided.

       3.      Invalid Recipient/Address. It may appear counterintuitive and counterproductive

to put the wrong receiving address on a package, but often the named recipient is not associated

with the address. This provides plausible deniability to anyone receiving the package as to their

knowledge of its contents. Sometimes drug packages are addressed to vacant properties with the

expectation that the postal carrier will just leave it at the address. The intended recipient will then

retrieve it from that location and hope to remain anonymous.

       4.      State of Origin. If other criteria are present, I know from experience and training

that domestic packages sent from California, Oregon, Washington, Arizona, Texas, Nevada,

Florida, Puerto Rico, and Colorado similar to the Subject Parcels at issue in this application for a

search warrant can indicate that a parcel contains controlled substances.

       5.      Additional Indicators. Other factors indicative of drug trafficking that are seen less

frequently, but nevertheless noteworthy include:

               a.      Smell: The odors of cocaine, marijuana, and methamphetamine are distinct,

               and, through experience, postal inspectors are familiar with these odors. On

               occasion, a parcel will emit an odor that is easily recognized without the assistance



                                                  4
   Case 3:20-sw-00250-EWH Document 1 Filed 07/31/20 Page 6 of 9 PageID# 6




              of a canine. Other smells that suggest the contents are narcotics are from masking

              agents. Common masking agents used in an attempt to thwart law enforcement and

              canines typically include dryer sheets, coffee, mustard, and any other substance that

              releases a strong smell.

              b.        Heavy Packaging: Heavily taped parcels are another factor that will suggest

              a drug parcel. Your affiant has also observed excessive glue on package flaps.

       It is my experience that when these factors are observed, the alert of a trained canine on

the package will follow. As a result, these factors become a reliable way to profile the parcels

being shipped every day.

III.   Statement of Facts and Circumstances

       On July 27, 2020, the following factors or suspicious characteristics are present in the

Subject Parcels:

 Subject Parcel:           Weight of Parcel          FROM/ Invalid         Other Suspicious
 Priority Mail                                       Name/Address          Characteristics
 Express/
 Priority/Registered/
 First-Class
 Source Area               Label                    TO/ Invalid            Canine Alert
                                                    Names/ Address
                                          Subject Parcel 1
 Priority Mail             5 lbs. 2.2 ozs           Name associated        Sister Parcels
 12” x 12” x 6”                                     with address

 Yes – Puerto Rico         Handwritten             Name not associated Yes – “MAX”
                                                   with PO BOX
                                                   application
                                         Subject Parcel 2
 Priority Mail             5 lbs. 15.8 ozs         Name associated     Sister Parcels
 10” x 10” x 10”                                   with address, but
                                                   incomplete
 Yes – Puerto Rico         Handwritten               Name not associated Yes – “MAX”
                                                     with PO BOX
                                                     application


                                                 5
   Case 3:20-sw-00250-EWH Document 1 Filed 07/31/20 Page 7 of 9 PageID# 7




        Your affiant has been advised by other law enforcement officers that the individuals

associated with PO Box 325 Dayton, VA are involved with fentanyl and heroin distribution in

the Harrisonburg, VA area, and have been identified as responsible for various overdose

incidents in Virginia. This group of individuals has been identified as a drug trafficking

organization networking with individuals in New York, Virginia, Puerto Rico, and Florida, and

are using the U.S. Mail to further their scheme. On July 16, 2020, your affiant executed a Federal

Search Warrant on Priority Mail Parcel (P) 9505 5146 0349 0189 9313 50, from “Maria Reyes

V, 9040 Dowden Rd. Orlando, FL 32827” to “Guadalupe Reyes V, PO BOX 325, Dayton, VA

22821-0325.” This parcel contained one vacuum sealed bag containing 9.45 OZ of a green leafy

plant-like material that field tested positive for containing THC, one clear bag containing 1.35

OZ off-white powder, and four plastic baggies containing blue pills marked “M/30,” which

identified as Oxycodone.

   On July 27, 2020, the Subject Parcels were placed in the work area among other boxes at the

Richmond Postal Service Facility (“USPS”) located in Richmond, Virginia. At that time,

Chesterfield County Police Department Officer J. T. Godsey, canine handler, and his narcotics

detecting canine “MAX” were brought in to search the area. Officer J. T. Godsey is employed

by the Chesterfield County Police Department and has been a Police Officer since April

1998. Officer Godsey has been a canine handler since July 2010 and is specifically trained to

interpret the reactions of canine “MAX” in detecting the odor of a controlled substance. Officer

Godsey observed the canine “MAX” and then informed Postal Inspectors that the dog alerted on

the Subject Parcels, which were placed among other boxes.

   I.        Reliability of the Narcotic Detector Canine




                                                 6
   Case 3:20-sw-00250-EWH Document 1 Filed 07/31/20 Page 8 of 9 PageID# 8




                 Officer J. T. Godsey advised this affiant that he and canine “MAX” were

trained by the Chesterfield Police Department Canine Unit. Officer J. T. Godsey and canine

“MAX” were certified as a team after a 14 week Canine/Handler course in December 2017 under

the certification guidelines set forth by the Virginia Police Work Dog Association. Canine

“MAX’s” certification was conducted by a Master Trainer from the Virginia Police Work Dog

Association in a “single blind” method (where the results are unknown to the handler). Single

blind certification ensures that the handler cannot cue the dog, as the handler does not know the

results. Canine “MAX” responds by sitting/laying after the alert has been given. This indicates

to Officer J. T. Godsey the odor of marijuana or its derivatives, cocaine, heroin, ecstasy, and

methamphetamine has been detected. Canine “MAX” receives monthly re-training of two eight

(8) hour days each month and daily training exercises.

       Canine “MAX” has been working for six years as a trained drug detection dog. Canine

“MAX” has a success/reliability rate of 100 percent, meaning of the packages he has alerted on,

100 percent did, in fact, contain contraband. Officer J. T. Godsey and canine “MAX” were

recertified in May 2020.




                                                 7
     Case 3:20-sw-00250-EWH Document 1 Filed 07/31/20 Page 9 of 9 PageID# 9




V.      Conclusion

        I submit that based upon the above indicators exhibited by the Subject Parcels, my

training and experience, and the alerts of trained canines on the packages, that there is probable

cause to believe that the above-described Subject Parcels contain narcotics or controlled

substances and/or materials or proceeds relating to the distribution of controlled substances

through the United States Mail.




                                             ___________________________
                                              Adelheid L. Dalton
                                              United States Postal Inspector




Reviewed by: Stephen E. Anthony
Assistant United States Attorney
Eastern District of Virginia
Richmond, Virginia




                                              Subscribed and sworn to before me
                                                      31st day of July, 2020.
                                              on the ____th




                                                 8
